Citation Nr: 1413322	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  07-37 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an initial rating higher than 60 percent for Type II Diabetes Mellitus with renal manifestations.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel



INTRODUCTION

The Veteran had active military service from March 1974 to March 1976.

He appealed to the Board of Veterans' Appeals (Board/BVA) from a February 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which granted service connection for his Type II Diabetes Mellitus and assigned an initial 20 percent rating for this disability retroactively effective from June 9, 2005.  He appealed for a higher initial rating.  See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

In May 2011 the Board remanded the claim for further development and consideration, including especially to obtain potentially relevant records from the Social Security Administration (SSA) and then to readjudicate the claim in light of this and all other additional evidence.  After completing that development, the Appeals Management Center (AMC) issued a decision in April 2012 granting a higher 60 percent rating for the Type II Diabetes Mellitus with renal manifestations as of the same retroactive effective date of June 9, 2005, so for the entire appeal period.  The AMC also increased, from 0 to 10 percent, the ratings for the associated peripheral neuropathy of the lower extremities, also retroactively effective as of June 9, 2005.  Regarding the underlying diabetes, the Veteran since has continued to appeal for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability unless and until he receives the highest possible rating or expressly indicates he is content with a lesser rating, albeit higher than he had).

Regrettably, because still further development is required, the Board must again remand this claim to the RO via the AMC.



REMAND

Unfortunately, further development is required in order to fully and fairly adjudicate this claim.  The most recent evidence in the claims file is the report of a January 2009 VA examination, so from more than 5 years ago.  Therefore, in order to reassess the severity of the diabetes and potential entitlement to an even greater rating, another VA examination is needed.  Also, the Veteran's more recent VA treatment records should be obtained and associated with the claims file for consideration, as well.

The criteria for an even higher 100 percent rating under 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, include determining whether the Veteran has complications of his diabetes that would be compensable if separately evaluated.  See Note (1) in this DC providing that compensable complications of the diabetes are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process.

As already alluded to, notably, at present, service connection is additionally in effect for peripheral neuropathy of the lower extremities secondary to the diabetes, i.e., as an associated complication.  As a result of the AMC's April 2012 decision, on remand, each extremity now has a 10 percent rating retroactively effective from June 9, 2005, so as of the same effective date as the underlying diabetes.  Therefore, the Veteran has complications of his diabetes that are compensable when separately evaluated.  Indeed, service connection is additionally in effect for coronary artery disease (CAD) associated with the diabetes, although it still is rated as 0-percent disabling, so noncompensable.

Consider, as well, that the Veteran's service-connected diabetes now also includes "renal manifestations", although they are not separately rated, instead, evaluated as part and parcel of the diabetes (so collectively with it).  The evaluation of renal dysfunction is governed by 38 C.F.R. § 4.115a.  A compensable rating is warranted for renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10-percent disabling under DC 7101.  A review of the record indicates that the Veteran has not had a compensable level of hypertension during the appeal period.  However, laboratory testing in May 2005, January 2006, July 2007 and August 2007 suggested he may have albumin levels commensurate with a compensable rating for the renal dysfunction.  Therefore, on remand, the VA examiner needs to provide medical comment addressing this possibility.

The AMC then needs to consider awarding a single 100 percent rating under DC 7913 for the diabetes, peripheral neuropathy, renal manifestations, and CAD (if the relevant rating criteria are met), as this would provide a greater benefit to the Veteran compared to separate ratings for each disability, so when instead evaluated compartmentally.

Accordingly, this claim is REMANDED for the following additional development and consideration:

1.  Obtain the records of all relevant VA treatment the Veteran has received for his diabetes and associated complications (lower extremity peripheral neuropathy, renal manifestations, and CAD) since January 2009 and associate them with the claims file for consideration.

2.  Upon receipt of all additional records, schedule an appropriate VA compensation examination reassessing the severity of his diabetes and these associated complications.

To facilitate providing this necessary medical comment, the entire claims file (i.e., both the paper claims file and any electronic medical records) must be made available to and reviewed by the designated examiner, and it should be confirmed that these records were available for review.  Any indicated tests and studies must be performed and all clinical findings reported in detail.

The examiner must specifically note whether the Veteran's disability is characterized by any of the following:

A) Requiring more than one daily injection of insulin; 

B) At least three hospitalizations in a year for episodes of ketoacidosis or hypoglycemic reactions; or weekly visits to a diabetic care provider; and/or

C) Progressive loss of strength and weight.

The examiner should also review the laboratory findings from May 2005, January 2006, July 2007 and August 2007 and provide medical comment as to whether the Veteran's renal manifestations result in constant or recurring albumin with hyaline and granular casts or red blood cells; or result in constant albuminuria.

3.  Review the report of the examination to ensure it is responsive to the questions posed.  If not, take corrective action.  38 C.F.R. § 4.2; Stegall v. West, 11 Vet. App. 268, 271 (1998).


4.  Then readjudicate this claim for an even higher rating for the Type II Diabetes Mellitus with renal manifestations in light of this and all other additional evidence, including considering whether a single 100 percent rating under DC 7913 is appropriate for this disability versus rating the components of it separately.  If additional compensation is not granted, send the Veteran and his representative another Supplemental Statement of the Case (SSOC) and give them opportunity to submit additional evidence and/or argument in response to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


